

Exhibit 10.5
PUT AND CALL OPTION AGREEMENT


DATE:    29 June 2010


(1)
Grafton Resource Investments Ltd
c/o dms Corporate Services Ltd
P O Box 1344, DMS House
20 Genesis Close
Grand Cayman, KY 1-1108 Cayman Islands



(2)
Universal Gold Holdings (Cayman) Ltd.
c/o Maples Corporate Finance Services Ltd
PO Box 309, Ugland House
Grand Cayman, KY1-11 04 Cayman Islands



BACKGROUND


A.
Grafton Resource Investments Ltd, (Grafton) holds approximately 7,160,000 "B"
Ordinary Shares (Existing Shares) (representing 15.34% of the issued shares) in
Kolar (an English company No 3404980) and has indicated to Kolar its intention
to participate in a current placing being implemented by Kolar by signing an
application letter in the form annexed hereto to subscribe for a Convertible
Loan Note (CLN) to be issued by Kolar at a subscription price of £680,000 on the
terms of the Document issued by Kolar and dated 17th June 2010 as annexed hereto
(Placing Document).



B.
The CLN carries the right for the holder to convert the CLN into a further
2,720,000 "B" Ordinary Shares (approximately 8% of the issued shares, following
the subscription) being a conversion price of £0.25 per share and also carry
warrants to subscribe for an equivalent number of further "B" Ordinary Shares at
a subscription price of £0.30 during an 18 month period.



C.
Grafton have agreed to complete the subscription for the CLN as the agent of
UGMC, utilising the funds to be provided by UGMC for this purpose.



AGREED TERMS:


In consideration for the mutual undertakings and commitments given by each party
to the other hereunder it is hereby agreed between Grafton and UGMC as follows:


1. 
SUBSCRIPTION



a.
UGMC will procure that the sum of £680,000 required by way of subscription
monies for the CLN is made available for the purposes of such subscription by no
later than 30th June 2010.


 
1

--------------------------------------------------------------------------------

 


b.
Grafton will to the extent necessary obtain the consent of Kolar to complete the
exercise of the subscription rights for the CLN (and thereafter if requested by
UGMC the conversion rights for CLN into New Kolar Shares) as agent for UGCM in
accordance with the Placing Document and will request the issue of the CLN by
Kolar in the name of UGMC.



2. 
CALL OPTION



a)
Grafton hereby grants to UGMC a 90 day call option (Call Option) to acquire
Grafton's entire shareholding in Kolar (both the Existing Shares and (if and to
the extent that Grafton may, having subscribed as agent under the terms of the
Placing Document, have any rights or interest therein) the CLN and the New Kolar
Shares subscribed for using the UGMC subscription monies).



b)
UGMC acknowledges that 90 days shall be sufficient time for it to conduct due
diligence in relation to Kolar and to decide whether or not it wishes to
exercise its option.



c)
the 90 day Call Option period shall commence on the first business day following
payment of the CLN.



d)
the exercise price under the Call Option will be satisfied by the payment within
30 days of the exercise of the Call Option by UGMC of US$6 million (the "Cash
Consideration") plus the legally binding commitment for UGMC to issue to Grafton
new shares in UGMC having an aggregate value at US$6 million (the "Shares
Consideration"), such shares to be issued at the same price as shares in UGMC
ranking pari passu therewith are issued to subscribers in the next placing of
shares by UGMC, which UGMC have represented can be issued to Grafton without any
shareholder or other consent(s) being required and is expected to take place no
later than 30 November 2010; and if no such placing by UGMC has taken place by
30 November 2010 the Shares Consideration shall be satisfied by the issue of new
UGMC shares at the weighted average share price over 180 days.



3. 
PUT OPTION



a.
Grafton hereby also grants to UGCM a 90 day put option (Put Option) exercisable
only during and no later than the end of the Call Option period referred to in
paragraph 2 (c) above to require Grafton to acquire from UGMC its entire rights
and interest in the CLN (and any New Kolar Shares into which the CLN may at such
date have been converted) for an aggregate price of £680,000 such purchase to be
completed within 30 days after the exercise of the Put Option



b.
The price payable by Grafton to UGMC under the Put Option shall be satisfied by
Grafton in cash (in Stirling or US Dollars at the prevailing spot conversion
rate) as Grafton shall decide


 
2

--------------------------------------------------------------------------------

 


4. 
FAILURE TO EXERCISE



In the event UGMC does not exercise either its Call Option or its Put Option
within the option period, both such options will lapse and in such circumstances
Grafton shall retain the Existing Shares in Kolar and UGMC shall retain the CLN
and/or New Kolar Shares as the case may be.


5. 
GOVERNING LAW



This agreement shall be governed by English law and Grafton and UGMC agree to
the non-excusive jurisdiction of the English courts.


6. 
CONFIDENTIALITY



a.
The parties undertake to each other to keep confidential the existence of this
agreement and to use the information available to it in relation to Kolar only
for the purposes contemplated by this agreement, SAVE THAT either party may
disclose any information that it is otherwise required to keep confidential
under this clause 6:



i.
to such of its professional advisers, consultants and employees or officers as
are reasonably necessary to advise on this agreement, or to facilitate the
exercise of the Option, provided that the disclosing party procures that the
people to whom the information is disclosed keep it confidential as if they were
that party; or



ii.
with the written consent of the other party; or



iii.
to the extent that the disclosure is required by law or by an regulatory body,
tax authority or securities exchange,



but shall use reasonable endeavours to consult the other party and to take into
account any reasonable requests it may have in relation to the disclosure before
making it.


7. 
FURTHER ASSURANCE



At all times after the date of this agreement the parties shall, at their own
expense, execute all such documents and do all such acts and things as may
reasonably be required for the purpose of giving full effect to this agreement.


8. 
ASSIGNMENT



All rights under this agreement are personal to the parties and may not be
assigned by either party without the prior written consent of the other party.

 
3

--------------------------------------------------------------------------------

 


9. 
WHOLE AGREEMENT



This agreement, and any documents referred to in it, constitute the whole
agreement between the parties and supersede any previous arrangement,
understanding or agreement between them relating to the subject matter they
cover.


10. 
VARIATION AND WAIVER



a.
A variation of this agreement shall be in writing and signed by or on behalf of
each party.



b.
Any waiver of any right under this agreement is only effective if it is in
writing and signed by the waiving or consenting party and it applies only in the
circumstances for which it is given, and shall not prevent the party who has
given the waiver from subsequently relying on the provision it has waived.



c.
Except as expressly stated, no failure to exercise or delay in exercising any
right or remedy provided under this agreement or by law constitutes a waiver of
such right or remedy or shall prevent any future exercise in whole or in part
thereof.



d.
No single or partial exercise of any right or remedy under this agreement shall
preclude or restrict the further exercise of any such right or remedy.



e.
Unless specifically provided otherwise, rights arising under this agreement are
cumulative and do not exclude rights provided by law.



11. 
COSTS



Each party shall bear its own legal, accountancy and other costs, charges and
expenses connected with the negotiation, preparation and implementation of this
agreement and any other agreement incidental to or referred to in this
agreement.


12. 
NOTICES



a.
A notice given under this agreement shall be in writing and shall be sent for
the attention of the person, and to the address given above or to such other
address, fax number or person as the relevant party may notify to the other
party) and shall be delivered personally or sent by fax or sent by pre-paid
first­- class post or recorded delivery.



b.
A notice is deemed to have been received:



 
i.
if delivered personally, at the time of delivery; or



 
ii.
in the case of fax, at the time of transmission; or



 
iii.
in the case of pre-paid first class post or recorded delivery, 48 hours from the
date of posting;


 
4

--------------------------------------------------------------------------------

 


AND if deemed receipt under the previous paragraphs of this clause 12.b is not
within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day that
is not a Business Day), when business next starts in the place of receipt. To
prove service, it is sufficient to prove that the notice was transmitted by fax
to the fax number of the party or, in the case of post, that the envelope
containing the notice was properly addressed and posted.


13. 
SEVERANCE



a.
If any provision of this agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.



b.
If any invalid, unenforceable or illegal provision would be valid, enforceable
or legal if some part of it were deleted, the provision shall apply with
whatever modification is necessary to give effect to the commercial intention of
the parties.



14. 
THIRD PARTY RIGHTS



No term of this agreement shall be enforceable by a third party (being any
person other than the parties and their permitted successors and assignees).


15. 
COUNTERPARTS



This agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.


SIGNED by )
 
For and on behalf of Grafton)
 
Resource Investments Ltd in)
/s/ David Hutchins
the presence of: )
     
/s/ Ruby Gorrin
     
SIGNED by )
 
For and on behalf of )
 
Universal Gold Holdings (Cayman) Ltd)
/s/ D. Cather
In the presence of: )
     
/s/ C. Niven
 

 
 
5

--------------------------------------------------------------------------------

 